
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.16


Fischer Imaging Corporation
Employee Ethics and Business Conduct Policy


        1.     Purpose

        To ensure each Fischer employee has a clear understanding of the ethical
principles of business conduct expected from each employee.

        2.     Scope

        This policy applies to all employees, officers, directors, agents or
representatives of Fischer Imaging Corporation or any of its subsidiaries'.

        3.     Responsibility/Authority

        All employees, officers, directors, agents or representatives of Fischer
Imaging or any of its subsidiaries have the responsibility to abide by this
Ethics and Business Conduct Policy.

        4.     References

        Procedure for Reporting Concerns About Accounting, Internal Accounting
Controls and Auditing Matters ("Whistleblower Procedure").

        5.     Definitions

        None.

        6.     General Requirements

        None.

        7.     Equipment

        None.

        8.     Procedure

8.1Each person who is an employee, officer, director, agent or representative of
Fischer Imaging Corporation or any of its subsidiaries ("Fischer" or "Company"),
has an individual responsibility to deal ethically in all aspects of the
Company's business and to comply fully with all laws, regulations, and Company
policies. Each individual is expected to assume the responsibility for applying
these standards of ethical conduct and for acquainting himself/herself with the
various laws, regulations, and Company policies applicable to his or her
assigned duties. When in doubt, employees have the responsibility to seek
clarification from their line management or the Vice President of Human
Resources. Violations of the Company's Ethics and Business Code Policy are
grounds for disciplinary action up to and including discharge and possible legal
prosecution.

8.2Honesty and Fairness

As a fundamental standard, Fischer expects from each of its employees honesty
and openness in dealing with others. Employees are expected to accept
responsibility for their actions and to communicate information timely and
accurately to fellow employees and superiors. Supervisors have a responsibility
to set examples of honesty and fairness in their relationships with
subordinates, Fischer stakeholders, customers, etc.

8.3Valuing the Individual

Employees, officers, directors, agents or representatives of the Company are
expected to treat their fellow employees with respect. All employees must be
given an equal opportunity to succeed regardless of their race, color, sex,
sexual orientation, religion, age, national origin, or

--------------------------------------------------------------------------------

disability. Harassment or unequal treatment of fellow employees will not be
tolerated. The employees who make up the Company's workforce are its greatest
strength, and each employee's uniqueness should be treated with tolerance and
respect. Each Fischer supervisor is expected to foster an environment that
encourages each employee to develop his or her capabilities to the fullest
without interference from discriminatory, unequal or harassing treatment.

8.4Conflicts of Interest

Employees, officers, directors, agents or representatives of the Company are
expected to avoid any outside interests or activities that could be advanced at
the expense of Fischer's interests. Such involvement may divide an employee's
loyalty between Fischer and the outside interest, and create a potential
conflict of interest. Employees may not operate directly, or through nominees or
designated alternatives such as family members, "side businesses" that compete
with, sell to, or buy from Fischer, etc. Employees should avoid any financial
investments in competitors, suppliers or customers, other than investments in
public companies, that would affect an employee's objectivity in promoting
Fischer's interest. Senior executives and board members should contact the Chair
of the Governance Committee regarding any issues relating to possible conflict
of interest. Employees should conduct themselves in a manner that avoids even
the possible appearance of conflict between their personal interests and those
of Fischer.

Apparent conflicts of interest can easily arise. Any employee who feels that he
or she may have a conflict, actual or potential, should report all pertinent
details in writing the Vice President of Human Resources. The Vice President of
Human Resources will be responsible for determining whether a conflict of
interest exists.

8.5Working With Our Business Partners, Vendors and Suppliers

Doing Business With Others

All relationships with third parties must comply with company policy and the
law. Fischer Imaging will not do business with others who may cause harm to our
reputation. For example, Fischer Imaging will avoid doing business with others
who intentionally or continually violate federal or state laws. These laws
include, for example, local environmental, safety and anti-corruption statutes.
We will not use a third party to perform any act prohibited by law or our Ethics
and Business Conduct Policy.

Agents and Consultants

Commission rates or fees paid to dealers, distributors, agents, finders or
consultants must be reasonable in relation to the value of the product or work
that is actually being performed. Fischer Imaging will not pay commissions or
fees where there is reason to believe such payments are for the purpose of
constituting a bribe or kickback.

Product Vendors

Product vendors play a vital role in the success of our business. In some cases,
the product vendor is highly visible to our customers. It is important to ensure
that our vendors preserve and strengthen Fischer Imaging's reputation by acting
consistently with our Ethics and Business Conduct Policy. Fischer Imaging
prohibits commercial bribes, kickbacks, and other similar payoffs and benefits
paid to any vendors.

Fischer Imaging sometimes works with proprietary data of product vendors. No
employee shall disclose any vendors' confidential or proprietary information to
non-employees, nor shall any Fischer Imaging employee disclose such information
to other employees, except on a need-to-know basis.

2

--------------------------------------------------------------------------------




8.6Gifts and Entertainment

Fischer does not seek to gain any advantage through the improper use of business
courtesies or other inducements. Gifts from suppliers, customers or competitors
to Fischer employees may raise the appearance, if not the reality, of dishonest
or unfair dealings. It is Fischer's policy that all business decisions be made
impartially and fairly, and not on the basis of gratuities. Therefore, no
employee, or any of his or her immediate family, may solicit or accept favors,
gifts, loans or other benefits (including services, vacations, holidays, travel,
accommodations, and discounts, as well as material goods) from any supplier,
customer or competitor. This includes "directed" share program participation
with vendors, suppliers, consultants and customers, whether current or
prospective. The only exception to this policy is for casual entertainment or
gifts (other than money) of nominal value which are customarily offered to
others having a similar relationship with the supplier, customer or competitor,
or if specific approval is obtained via a clearance from the Vice President of
Human Resources. Fischer employees should exercise judgment in deciding whether
a gift or entertainment is of nominal value (not to exceed $50.00). It is always
better to decline in circumstances where there is doubt.

Gifts, entertainment, or charitable contributions of nominal value, or business
courtesies, are occasionally used to create goodwill with Fischer's customers,
suppliers or others. If they go beyond that and make the recipient feel obliged
to offer any special consideration to Fischer they are unacceptable. The
Company's policy is to avoid even the appearance of favoritism based on business
courtesies. Employees should exercise good judgment and moderation and should
offer business courtesies to customers only to the extent that they are in
accordance with reasonable practices in the marketplace. On occasions when gift
giving or entertainment is widely accepted and customarily practiced, such
gratuities may be offered to employees of customers, suppliers or others,
provided they are lawful, appropriate, of nominal value and consistent with the
recipient Company's policies. Special laws and regulations apply when dealing
with government representatives and foreign officials and any employee involved
in the government or international business markets is required to become fully
acquainted with the relevant restrictions. All gifts, entertainment and
charitable contributions, regardless of their nature or value, must be properly
recorded on expense report forms or other appropriate accounting document.

8.7Use of Company Resources

Each employee has a responsibility to use Company resources, including time,
materials, equipment and proprietary information, for Company business purposes,
and not for personal benefit. Employees are expected to engage only in
Company-related activities during normal business hours and should not use such
time for conducting personal business. Employees shall not use Company property
(such as laboratory, manufacturing equipment, computers, tools, materials,
assets and facilities) for other than Company purposes, unless authorized by a
Vice President of the Company.

Inventions and ideas developed as a result of a Company assignment, during
Company time, or using Company property belong to Fischer and should not be
otherwise disclosed, used or commercialized by employees. Engineering designs
and information relating to Fischer products may not be used, other than in
Fischer's business, without Fischer's prior written approval. Employees have a
responsibility not to misuse the inventions and ideas of others. Copyright
material (including books, articles, computer software programs and tapes)
should never be plagiarized.

8.8Confidential Information/Public Statements/Third Party Information

3

--------------------------------------------------------------------------------



All employees receive Fischer's business and technical information and know-how
in trust, and are expected to maintain such information in strict confidence and
not to disclose or use it other than in the Company's business and for the
Company's benefit. This information includes, for example, names of customers
and suppliers, manufacturing processes and equipment, employee lists, facilities
layout, engineering drawings, business plans, unpublished financial and
marketing information, contract terms, and all documents and data that relate to
such items. In compliance with HIPAA, all employees are required to maintain as
confidential past, present, and future patient information. The Chief Financial
Officer must approve in advance any public statements regarding the performance
of Fischer (except the normal material given to suppliers or customers). Any
inquiries from the press should be referred to the Chief Financial Officer.

Any information that is made available to any employee from an internal system
that would be expected, in the ordinary course of business, to be maintained in
a confidential manner, shall be kept confidential. Such information includes,
but is not limited to, business records, business data, personal and financial
information such as social security numbers or bank records and information that
could result in the identification of an individual in an otherwise blind study.
In addition, no attempt should be made to obtain trade secret, proprietary or
other confidential information concerning competitors from candidates or newly
hired employees.

8.9Use and Disclosure of Inside Information

Federal and state securities laws regulate the use and disclosure of inside
information when purchasing or selling stock. Information is "inside
information" if it has not been publicly disclosed. Fischer Imaging also has
policies concerning the use and disclosure of inside information.

Our policy prohibits disclosure of material inside information to anyone other
than persons within Fischer Imaging whose positions require them to know such
information. Our policy also prohibits disclosure of inside information to other
persons or recommending that they buy or sell Fischer Imaging's securities on
the basis of inside information.

Fischer Imaging's policy also prohibits trading in the securities of Fischer
Imaging by any employee while in the possession of material inside information.
Additionally, every employee is required to abide by Fischer's Inside Trading
Policy (HR 033) when executing a transaction in Fischer Imaging securities.
Fischer Imaging employees are discouraged from short-term speculation in the
securities of Fischer Imaging.

An employee shall not trade in securities of another company if, in the course
of his or her employment with Fischer Imaging, the employee obtains confidential
information about the other company that is likely to affect the price of its
securities.

Always bring matters to the attention of your manager if you are unsure about
the legality of any transaction or use of information. Additional information is
available in Fischer Imaging's Insider Trading Policy (HR 033).

8.10International Boycott Activities/Payments to Suppliers and Third
Parties/Foreign Corrupt Practices Act (FCPA)

Fischer will not directly or indirectly engage in any activity that could have
the effect of promoting illegal boycotts or restrictive international trade
practices fostered by foreign countries against potential or actual customers.
Employees should immediately seek advice from the Chief Financial Officer or
Vice President of Human Resources if such a request is received which seemingly
seeks the Company's involvement in such a restrictive trade practice.

4

--------------------------------------------------------------------------------

Payments to suppliers and third parties, including consultants, agents, and
representatives, shall be made only for services or products properly provided
to the Company. No Fischer employee shall make or arrange any direct or indirect
payment in the nature of a bribe or kickback to secure or maintain business, or
for any other purpose, to the personnel of any government agency, customer,
supplier or competitor. In order to avoid even the appearance of improper
payments, no payments are to be made by the Company in cash, other than approved
cash payrolls and documented petty cash disbursements. No corporate checks are
to be written to "cash," "bearer" or third-party designees of the person
entitled to payment. Cash payments may never be made to employees of
competitors, suppliers, customers or government agencies. Such payments create
the potential for favoritism by such employees based on other-than-competitive
factors. The practice of making "facilitating payments" in foreign countries may
not be illegal in certain circumstances (e.g., small payments made to minor
functionaries who, unless compensated, would delay or refuse to perform
administrative functions to which Fischer is clearly entitled). To the extent
that such payments are legal and considered necessary, they may be made only in
those countries where they are a recognized and open practice, and only
following approval by the Chief Financial Officer. Any such facilitating payment
must be properly recorded and accounted for and reported annually so that
Fischer may comply with all tax and other applicable laws.

8.11Antitrust/Competition

Fischer's policy is to comply fully with all antitrust, competition and trade
regulation laws and use only ethical and proper methods to market the Company's
products. All Fischer customers shall be treated fairly and evenhandedly. No
preferential trade terms or other treatment will be extended to any customer in
violation of any law. To avoid even the appearance of improper actions, Fischer
absolutely prohibits consultations with competitors regarding prices, customers
or territories. All continuing relationships with agents, distributors,
consultants and other representatives must be put in writing and in a form
approved by the Chief Financial Officer. Commissions and other payments must be
adequately documented and reported to government authorities as required.
Fischer will fully comply with all valid restrictions on the receipt or use of
privileged or proprietary information of others. All employees, consultants,
agents or other representatives must strictly avoid seeking or receiving any
competitor's information from any source in violation of any law or other
restriction.

Employees must avoid making disparaging comments relating to Fischer's
competitors and are expected to deal only in facts. These limitations apply to
all phases of Fischer's actual or potential competition with third parties,
including bid and proposal activity, marketing, research and development, and
engineering work.

8.12Securities Laws and Corporate Governance

It is Fischer's policy, and the law, that all disclosures to the public,
including periodic reports, press releases, speeches and shareholder
communications, shall be accurate and timely. Full, fair, accurate, timely and
understandable disclosure in reports and documents Fischer files with, or
submits to, the Securities Exchange Commission and in other public
communications is required. Laws in some countries, particularly the United
States, prohibit the use of nonpublic information obtained as a consequence of
Company employment (including information about customers, suppliers or
competitors, and proposed acquisitions or divestitures) for the personal profit
of the employee or of anyone as a result of association with the employee. Use
for personal profit includes taking advantage of such information by trading or
providing information for others to trade in securities of Fischer or any other
company.

5

--------------------------------------------------------------------------------

It is further Fischer's policy, and the law, that we will comply with the
Sarbanes-Oxley Act in all respects. To that end, Fischer has a complaint
reporting system for accounting, internal accounting controls, and auditing
matters. The Company's policy is for all employees to report any information
about questionable accounting, internal accounting controls or auditing matters
through this system, which was established and is maintained by the Company's
Audit Committee. The complaint system, as described in Fischer's procedure
(Whistleblower Procedure, HR 053), allows anonymous reporting of complaints, if
desired by the employee, through a third party vendor. Complaints are routed
directly to the Chair of Fischer's Audit Committee. Complaints which are not
related to accounting, internal accounting controls or auditing matters will be
handled through the pre-established channels within the Company.

The Company will not retaliate against an officer, director, or employee who
takes any action described above and the Company will protect the
confidentiality of the information that is reported and the identity of the
reporting person to the extent possible.

8.13Political Contributions


Fischer believes that it has a responsibility to take public positions on issues
important to its business, and to the welfare of its employees and shareholders.
However, no political contribution, whether in cash or otherwise, either
directly or through a Political Action Committee, may be made without specific
approval of the Board of Directors of Fischer. Consequently, unless specifically
authorized in writing by the Chief Executive Officer, Fischer will not permit
Company funds, property or services to be contributed to any political
candidate, party, campaign or office holder or to any organization whose aims
are of a political nature, nor will it permit political candidates to campaign
on Company premises whether or not such activity is lawful in the state or
country in question.

No direct or indirect pressure in any form is to be directed toward employees to
make any political contribution or participate in the support of a political
party or the political candidacy of any individual. Any political contribution
must be disclosed in the Company's Annual Report stating the amount and the
identity of the political organization concerned.

8.14Export Controls and Import Restrictions

Fischer may conduct business in countries that place significant controls on the
export of goods and technical data as well as the "re-export" of such items to
other countries. Restrictions may also exist on the importation of certain goods
or goods from certain countries. Violations of these controls, even when
inadvertent, can result in the denial of the Company's approvals to export.
Fischer business units that may engage in the export and import of goods and
technical data must ensure that effective procedures and controls are in place
to prevent violations. Because of the complexity of export and import
regulations, employees who have any questions concerning export and import
matters should contact the Chief Financial Officer.

8.15Compliance With All Laws in All Jurisdictions

It is the policy of Fischer to comply with all applicable laws in every location
where Fischer does business. When Fischer's internal policies are more stringent
than local laws, Fischer's policy will be observed and followed.

8.16Accurate Books and Records

Fischer's business integrity is reflected in a tangible way in its books and
records. All employees are strictly responsible for ensuring the accuracy and
reliability of the Company's accounts. Fictitious, improper, deceptive,
undisclosed or unrecorded funds, assets, or liabilities are serious ethical
violations. The Company has established accounting control standards and

6

--------------------------------------------------------------------------------

procedures. It is the policy of the Company that all books and records conform
to generally accepted accounting principles in each of the respective countries
in which Fischer may do business and to all applicable laws and regulations. All
transactions must be accurately documented and accounted for in the books and
records of the Company. All entries must contain appropriate descriptions of the
underlying transactions sufficient to withstand appropriate audit and no false,
inaccurate or deceptive entries shall be made. No employee shall enter into any
transaction that is other than as described in supporting documentation.
Furthermore, no employee shall participate in obtaining or creating false
invoices or other misleading documentation, or inventing or using fictitious
entities, sales, purchases, services, loans or other financial arrangements for
any purpose. Fischer will not maintain or use any anonymous ("numbered") bank
account or other account that does not identify ownership by Fischer.

8.17Government Procurement Regulations

All Fischer business conducted with government customers or pursuant to
government contracts must comply with proper procedures, systems, and controls
are in place to provide full compliance with the applicable procurement
regulations. Any questions regarding compliance with government procurement
regulations or contract requirements should be directed to the Chief Financial
Officer.

8.18Ensuring Compliance—Violations of Fischer's Ethics and Business Code Policy
May Be Grounds for Immediate Dismissal

Employees are expected to question any practice or conduct which conflicts with,
or appears to conflict with, Fischer ethical standards until such questions are
satisfactorily resolved. If necessary, an employee should seek clarification or
interpretation of these standards from his or her supervisor, or from the Vice
President of Human Resources. All officers, directors, and employees are
required to report information concerning wire fraud, mail fraud, bank fraud,
securities fraud, and violations of SEC rules following the procedures outlined
in the Whistleblower Procedure. Employees must understand that possessing
knowledge of these types of issues and failing to report the information is in
violation of this Ethics and Business Code Policy. If such a violation occurs,
the employee will be subject to disciplinary action Ethics and Business Code
Policy of Ethical Conduct, laws, and regulations should be reported. Employees
may also be required to assist in any investigation concerning such reports.

8.19Corporate Ethics Committee

POLICY

Fischer Imaging Corporation will establish and maintain a Corporate Ethics
Committee to oversee the administration of the Ethics Program. In this capacity
the Committee will have overall responsibility for overseeing the Ethics Program
procedures, enforcing the Ethics and Business, Code Policy and interpreting the
Company's policies on business standards and ethics. The Committee is also
responsible for ensuring that suspected violations have been properly
investigated and that appropriate corrective actions, including disciplinary
actions, have been taken to prevent such violation in the future.

PROCEDURE

The Vice President of Human Resources, who will also function as the Corporate
Ethics Officer, will chair the Ethics committee. At a minimum, the Committee
will also consist of the Chief Financial Officer. In fulfilling its duties, the
Committee will have the authority to consult with any other member of Fischer
management as deemed necessary.

7

--------------------------------------------------------------------------------




The Committee will meet at least semiannually. The Chair of the Committee will
present a report to the Board of Directors on at least an annual basis to keep
the Board apprised of the Ethics Program status including training conducted,
investigations conducted, and disciplinary measures and other corrective actions
taken.

9.Attachments

        None.

8

--------------------------------------------------------------------------------



QuickLinks


Fischer Imaging Corporation Employee Ethics and Business Conduct Policy
